
	
		I
		112th CONGRESS
		2d Session
		H. R. 6144
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To reduce amounts available to the General Services
		  Administration for the acquisition of new vehicles for the Federal
		  fleet.
	
	
		1.Reduction in Federal vehicle
			 costs
			(a)ReductionNotwithstanding any other provision of law
			 and except as provided in subsection (b), for fiscal year 2012 and each fiscal
			 year thereafter, the amount made available to the General Services
			 Administration for the acquisition of new vehicles for the Federal fleet shall
			 not exceed an amount equal to 80 percent of the amount made available for the
			 acquisition of those vehicles for fiscal year 2011.
			(b)ExceptionSubsection
			 (a) shall not apply to amounts available to the General Services Administration
			 (if any) for the acquisition of new vehicles for national security
			 purposes.
			
